DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.

Claim Objections
Claims 21-22, 25-28 are objected to because of the following informalities: 
“the performing” in line 14 of claim 21 needs to be replaced with “performing” for clarity and consistency;
“the receiving” in line 1 of claim 22 needs to be replaced with “receiving” for clarity and consistency;
“the performing” in line 1 of claim 25 needs to be replaced with “performing” for clarity and consistency;
“The method of claim 11” in line 1 of claim 26 needs to be replaced with “The method of claim 21” for clarity, consistency with claim 33 and to make sense (note that claim 11 was cancelled);
“the performing” in line 1 of claim 27 needs to be replaced with “performing” for clarity and consistency;
“receive, when the information handling device is in a low power mode, a wake indication” in lines 4-5 of claim 28 needs to be replaced with “receive, when the information handling device is in a low power mode, a wake indication at the information handling device” for clarity;
“context data obtained by at least one other device” in line 10-11 of claim 28 needs to be replaced with “context data obtained by the at least one other device” for clarity, consistency and to avoid interpreting at least one other device that is in addition the at least one other device in lines 5-7 of claim 28;
“adjust a breadth of a field” in line 11 of claim 28 needs to be replaced with “adjusting a breadth of a field” for clarity and consistency;
“the performing” in line 16 of claim 28 needs to be replaced with “performing” for clarity and consistency.

Claim Interpretation
The following interpretations are made with respect to claims 21 and 28 to be consistent with the disclosure in the specification:
“wherein the wake indication is received from at least one other device responsive to the at least one other device detecting a presence of a user proximate to the information handling device” in lines 3-5 of claim 21 is interpreted as “wherein the wake indication is received from at least one other device responsive to context data being gathered by the at least one other device, wherein the at least one other device detects a presence of a user proximate to the information handling device based on the context data”;
“wherein the wake indication is received from at least one other device responsive to the at least one other device detecting a presence of a user proximate to the information handling device” in lines 5-7 of claim 28 is interpreted as “wherein the wake indication is received from at least one other device responsive to context data being gathered by the at least one other device, wherein the at least one other device detects a presence of a user proximate to the information handling device based on the context data”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A.	Claim 20 recites “wherein the system is configured to: gather context data using at least one sensor associated with the plurality of connected devices, wherein the context data provides an indication of a user proximate to the information handling device; adjust a breadth of a field of the context data based on a number of participants interacting with the user; process the context data to identify that the user is an authorized user; wake, responsive to the gathering, the information handling device from the low power mode; send the context data to the awoken information handling device” in lines 4-13.  There is no disclosure in the specification for such recitation.
The specification suggests a first embodiment in which the system is configured to gather context data using at least one sensor associated with the plurality of connected devices, wherein the context data provides an indication of a user proximate to the information handling device; wake, responsive to the gathering, the information 
The specification suggests a second embodiment in which the system is configured to gather context data using at least one sensor associated with the plurality of connected devices; wake, responsive to the gathering, the information handling device from the low power mode; send the context data to the awoken information handling device; and process the context data to identify that the user is an authorized user ([0015], lines 17-21; [0031], lines 18-21).  Note that this embodiment does not suggest adjusting a breadth of a field of the context data based on a number of participants interacting with the user, and this embodiment does not suggest processing the context data providing an indication of a user proximate to the information handling device.  Note further that this embodiment suggests processing the context data to identify that the user is an authorized user after waking the information handling device from the low power mode responsive to the gathering and after sending the context data to the awoken information handling device instead of processing the context data to identify that the user is an authorized user prior to waking the information handling device from the low power mode responsive to the gathering and prior to sending the context data to the awoken information handling device (as is suggested in lines 9-13 of the claim).
after waking the information handling device from the low power mode responsive to the gathering and after sending the context data to the awoken information handling device instead of processing the context data to determine a number of participants interacting with the user and adjust a breadth of a noise cancellation field based on the number of participants interacting with the user prior to waking the information handling device from the low power mode responsive to the gathering and prior to sending the context data to the awoken information handling device (as is suggested in lines 7-13 of the claim).  Note also that this embodiment does not suggest adjusting a breadth of a field of the context data based on the number of participants interacting with the user; and that there is no embodiment that suggests adjusting a breadth of a field of the context data based on the number of participants interacting with the user.
B.	Claim 21 recites “receiving, at the awoken information handling device, 
The specification suggests a first embodiment in which context data obtained by the at least one other device is received at the awoken information handling device, wherein the context indicates that the user is proximate to the information handling device; and in which an action is performed without additional user input based on the received context data, wherein the performing the action comprises disabling one of: a transaction function and a setting adjustment function on the information handling device for the user ([0015], lines 17-21; [0031], lines 4-9).  Note that this embodiment does not suggest adjusting a breadth of a field of the context data based on a number of participants interacting with the user.
The specification suggests a second embodiment in which context data obtained by the at least one other device is received at the awoken information handling device, the context data indicating a number of participants interacting with the user; and adjusting a breadth of a noise cancellation field based on the number of participants interacting with the user ([0015], lines 17-21; [0031], lines 12-18).  Note that this embodiment does not suggest the context data indicating that the user is proximate to the information handling device and adjusting a breadth of a field of the context data (i.e. of the context data indicating that the user is proximate to the information handling device) based on the number of participants interacting with the user.  Note further that there is no embodiment that suggests adjusting a breadth of a field of the context data based on the number of participants interacting with the user.
C. 	Claim 28 recites “receive, at the awoken information handling device, context data obtained by at least one other device, wherein the context data indicates that the user is proximate to the information handling device; adjust a breadth of a field of the context data based on a number of participants interacting with the user; perform, without additional user input, an action based on the received context data, wherein the performing the action comprises disabling one of: a transaction function and a setting adjustment function on the information handling device for the user” in lines 10-17.  There is no disclosure in the specification for such recitation.
The specification suggests a first embodiment in which context data obtained by the at least one other device is received at the awoken information handling device, wherein the context indicates that the user is proximate to the information handling device; and in which an action is performed without additional user input based on the received context data, wherein the performing the action comprises disabling one of: a transaction function and a setting adjustment function on the information handling device for the user ([0015], lines 17-21; [0031], lines 4-9).  Note that this embodiment does not suggest adjusting a breadth of a field of the context data based on a number of participants interacting with the user.
The specification suggests a second embodiment in which context data obtained by the at least one other device is received at the awoken information handling device, the context data indicating a number of participants interacting with the user; and adjusting a breadth of a noise cancellation field based on the number of participants interacting with the user ([0015], lines 17-21; [0031], lines 12-18).  Note that this embodiment does not suggest the context data indicating that the user is proximate to the information handling device and adjusting a breadth of a field of the context data (i.e. of the context data indicating that the user is proximate to the information handling device) based on the number of participants interacting with the user.  Note further that there is no embodiment that suggests adjusting a breadth of a field of the context data based on the number of participants interacting with the user.

Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “adjust a breadth of a field of the context data based on a number of participants interacting with the user” in lines 7-8;  Claim 21 recites “adjust a breadth of a field of the context data based on a number of participants interacting with the user” in lines 11-12; Claim 28 recites “adjust a breadth of a field of the context data based on a number of participants interacting with the user” in lines 13-14.  It is not clear what applicant intends to claim with the recitations.  The specification suggests the context data indicating a number of participants interacting with the user; and adjusting a breadth of a noise cancellation field based on the number of participants interacting with the user ([0031], lines 12-18).  Note that adjust “a breadth of a field of the context data” suggests a breadth of a field of the context data indicating that the user is proximate to the information handling device – which does not make sense.  Clarification and/or explanation are/is required.
Claim 32 recites “the position data” in line 4.  There is insufficient antecedent basis for the recitation in the claim.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mimura et al. (US 2008/0144179 A1) teaches a narrow field of view with a single participant and a wide field of view with a plurality of participants ([0006]).
Blake et al. (US 2006/0285747 A1) suggests a filed of view being dependent on the number of participants ([0028]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154. The examiner can normally be reached M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: February 24, 2022